Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered October 17, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
A review of the lineup photos confirms the court’s determination that the lineups conducted in this case were not unduly suggestive. In each lineup, differences in height and weight between defendant and the fillers were minimized by the seating of all participants, with the added step of covering the torsos of all participants in the second lineup, and although there were differences in age between defendant and the fillers, all participants appeared sufficiently similar so that there was no substantial likelihood that defendant would be singled out for identification (People v Edmonds, 223 AD2d 455, lv denied 88 NY2d 984). Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.